DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
-EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS
Claim 1:
a)	On line 4 of claim 1, replace “PDU” with --Protocol Data Unit (PDU)-- after “of”.
Claim 11:
b)	On line 5 of claim 11, replace “PDU” with --Protocol Data Unit (PDU)-- after “of”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, GUPTA (US 20170086131 A1) (hereinafter Gupta) in view of DAO et al. (US 20190254118 A1) (hereinafter Dao) fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Gupta discloses a method, comprising: providing a first Attention (AT) command by a modem in a wireless network to an Application Processor (AP) (par. 0067, “Mobile terminal 100 may include SIB cache application 112… SIB cache application 112 may be configured to interact with baseband modem 106, such as by using Attention (AT) commands exchanged on an application processor-baseband modem interface, such as to exchange system and cell identity information”).
Dao discloses transmitting a PDU session establishment request from the modem to the wireless network, wherein the PDU session establishment request comprises PDU session parameters for the PDU session associated with the old CID (FIGS. 5A-5B, par. 0210, “From UE to AMF: NAS Message (S-NSSAI(s), DNN, UE-Specific Application Identifiers, PDU Session ID, Request type, Old PDU Session ID, N1 SM container (PDU Session Establishment Request)). [0211] In order to establish a new PDU Session, the UE generates a new PDU Session ID.”); and receiving a PDU session establishment accept from the wireless network in response to (par. 0251, “Step 12: AMF to (R)AN: N2 PDU Session Request (N2 SM information, NAS message (PDU Session ID, N1 SM container(PDU Session Establishment Accept))). [0295] The AMF sends the NAS message containing PDU Session ID and PDU Session Establishment Accept targeted to the UE and the N2 SM information received from the SMF within the N2 PDU Session Request to the (R)AN.”).
However, Gupta in combination with Dao fails to teach or disclose, “providing a first Attention (AT) command by a modem in a wireless network to an Application Processor (AP), wherein the first AT command indicates a request of PDU session anchor relocation; receiving a second AT command by the modem from the AP, wherein the second AT command comprises an old Context ID (CID) associated with a released or an existing PDU session and a CID associated with a PDU session to be established for the PDU session anchor relocation”, in combination with other limitations of the claim.
Regarding claim 11, the prior arts of the record, Gupta in view of Dao, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Gupta discloses a Mobile Terminal (MT), comprising: a processor that provides a first Attention (AT) command to an Application Processor (AP) in a wireless network (par. 0067, “Mobile terminal 100 may include SIB cache application 112… SIB cache application 112 may be configured to interact with baseband modem 106, such as by using Attention .
Dao discloses a transmitter that transmits a PDU session establishment request to the wireless network, wherein the PDU session establishment request comprises PDU session parameters for the PDU session associated with the old CID (FIGS. 5A-5B, par. 0210, “From UE to AMF: NAS Message (S-NSSAI(s), DNN, UE-Specific Application Identifiers, PDU Session ID, Request type, Old PDU Session ID, N1 SM container (PDU Session Establishment Request)). [0211] In order to establish a new PDU Session, the UE generates a new PDU Session ID.”); and
a receiver that receives a PDU session establishment accept from the wireless network in response to the PDU session establishment request (par. 0251, “Step 12: AMF to (R)AN: N2 PDU Session Request (N2 SM information, NAS message (PDU Session ID, N1 SM container(PDU Session Establishment Accept))). [0295] The AMF sends the NAS message containing PDU Session ID and PDU Session Establishment Accept targeted to the UE and the N2 SM information received from the SMF within the N2 PDU Session Request to the (R)AN.”).
However, Gupta in combination with Dao fails to teach or disclose, “a processor that provides a first Attention (AT) command to an Application Processor (AP) in a wireless network, and receives a second AT command from the AP, wherein the first AT command indicates a request of PDU session anchor relocation, and the second AT command comprises an old Context ID (CID) associated with a released or existing PDU session and a CID associated with a PDU session to be established for the PDU session anchor relocation”, in combination with other limitations of the claim.
Therefore, claims 1-20 are considered novel and non-obvious, and allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
ZHU et al. (US 20210029586 A1) disclose METHODS AND SYSTEM FOR OFFLOADING DATA TRAFFIC.
DAO et al. (US 20200145876 A1) disclose METHOD AND SYSTEM FOR USING POLICY TO HANDLE PACKETS.
Huang-Fu et al. (US 20190313276 A1) disclose AT Commands For 5G Session Management.
DAO (US 20190253917 A1) disclose TRACKING QOS VIOLATED EVENTS.
Huang-Fu et al. (US 20160218962 A1) disclose Maximum Transmission Unit Size Reporting And Discovery By A User Equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642